Title: An Acct. of the Weather in Septr. [1774]
From: Washington, George
To: 




Sepr. 1. Exceeding Hot, with but little wind from the Southward. In the Night Rain (where I was).
 


2. Again very warm with but little wind & that Southerly. In the Night Rain.
 


3. Cloudy & Cool, Wind fresh from the Northward.
 


4. Again Cloudy & Cool. Wind about No. East & fresh.
 


5. Cloudy all day & now and then Misting. Wind at No. Et.
 


6. Clear & pleasant with but little Wind.
 


7. Clear and Warm with but little Wind & that Southerly.
 


8. Again Warm & clear, wind in the same place.
 


9. Warm & close, Weather lowering, & in the Afternoon Rain, tho little of it.
 


10. Clear & cool, Wind Westwardly & tolerably fresh.
 


11. Pleasant, but growing warmer, there being but little Wind.
 


12. Warmer than yesterday and clear.
 


13th. Lowering most part of the day—with a little Rain in the Evening.
 


14. Wind a little fresh from the Northward & day clear & somewhat Cooler.
 



15. A little lowering & dull in the forenoon—but cool.
 


16. Rather warm being clear with little Wind.
 


17. Warm & clear with but little Wind & that Southerly.
 


18. Warm in the forenoon with a brisk Southwest Wind. In the Afternoon Rain.
 


19. Pleasant, and clear with but little Wind.
 


20. Very pleasant and clear as also a little Cool.
 


21. Much such a day as yesterday.
 


22. Ditto. Ditto.
 


23. Clear but Pleast. and Cool. Wind Northerly.
 


24. Clear and pleasant but somewhat cool. Wind in the same Quarter.
 


25. Very pleasant and somewhat [warmer], there being no Wind.
 


26. Clear and pleasant but rather warm there being no wind.
 


27. Again clear and warm with but little or no wind.
 


28. Very warm. Foggy in the Morning but clear afterd.
 


29. Very warm again, being clear with no Wind.
 


30. Still warm with some appearances of Rain.
